Exhibit 3.1a ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Certificate of Withdrawal of Certificate of Designation (PURSUANT TO NRS 78.1955(6)) Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090173156-24 Filing Date and Time 02/24/2009 11:00 AM Entity Number C2323-1968 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Withdrawal of Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955(6)) 1. Name of corporation: Centex Corporation 2.Following is theresolution by the executive committee of the board of directors authorizing the withdrawal of Certificate of Designation establishing the classes or series of stock: Resolutions Authorizing Withdrawal of Certificate of Designation, Preference and Rights of Junior Participating Preferred Stock, Series D, which certificate was filed in the office of the Nevada Secretary of State on October 7, 1996. [See attached resolutions.] 3. No shares of the class or series of stock being withdrawn are outstanding. 4.
